On Petition for Rehearing.
Opinion by
Mr. Chief Justice Eakin.
5. It is contended by plaintiff that this court has erred in recognizing the transcript of the reporter’s notes of the trial as sufficient to enable it to review the action of the lower court in denying the motion for a nonsuit, for the reasons, first, that it is not a bill of exceptions; and, second, that it does not contain exhibit No. 6.
Counsel for plaintiff, in the brief, contends that a transcript of the reporter’s notes of the trial, even when signed by the judge, is not a bill of exceptions, within the statute and the decision of this court in Nosler v. *21Coos Bay Nav. Co., 40 Or. 305 (63 Pac. 1050: 64 Pac. 855), and urges that'the case of Bigelow v. Columbia Gold Min. Co., 54 Or. 452 (103 Pac. 56, 1007), which holds that the transcript of the whole evidence given prior to a motion for nonsuit is a proper bill of exceptions to present the alleged error of the court in denying the motion, in effect overrules Eaton v. O. R. & N. Co., 22 Or. 497 (30 Pac. 311). But counsel misconceives the effect of that case. The principle announced in Bigelow v. Columbia Gold Min. Co., 54 Or. 452 (103 Pac. 56, 1007), was decided in Johnston v. O. S. L. Ry. Co., 23 Or. 94 (31 Pac. 283), in which Eaton v. O. R. & N. Co. is distinguished, and this case has been followed ever since. The plaintiff’s brief expressly stated that the bill of exceptions is a transcript of the reporter’s notes, and it does not question its sufficiency or identification.
6. Exhibit No. 6 is volume 2 of Hill’s Annotated Codes and Statutes of Washington, which was offered in evidence for the purpose of introducing 10 pages thereof. We do not deem its absence from the record sufficient ground to preclude a consideration of the motion for nonsuit, as it is a duplicate of an authoritative book of which there are great numbers, there being one in the State library; and it would be sacrifice of substance to mere form to hold that the court would refuse to consider the statute, when we have it at hand, simply because a different copy was introduced at the trial.
We also adhere to our holding that there is no evidence in the record that the restraining order was ever issued or served. Although the motion for nonsuit is not very specific, it questions the validity of the injunction order.
The motion is denied.
Reversed: Rehearing Denied.